EXHIBIT 10.1


STATE OF SOUTH CAROLINA
COUNTY OF AIKEN


CONSULTING AGREEMENT         

        THIS CONSULTING AGREEMENT (the “Agreement”) is entered into as of 18th
day of October, 2004 (the “Effective Date”), by and between PEOPLE’S COMMUNITY
BANK OF SOUTH CAROLINA (“PCB”), FIRST CITIZENS BANK AND TRUST COMPANY, INC.
(“FCB”), and TOMMY B. WESSINGER (“Consultant”).


        W I T N E S S E T H:

        WHEREAS, Consultant currently is employed as Chairman and Chief
Executive Officer of PCB and its parent holding company, People’s Community
Capital Corporation (“PCCC”), and in those positions he has provided leadership
and guidance in the growth and development of PCCC’s and PCB’s business; and,

        WHEREAS, as of the Effective Date, PCB and PCCC have entered into an
Agreement and Plan of Reorganization and Merger with FCB under which each of
them would be been merged into FCB (the “Merger”) and their operations would be
combined with those of FCB; and,

        WHEREAS, Employee’s experience and knowledge of PCB’s and PCCC’s
operations, customers, and affairs, and his knowledge of and standing and
reputation in PCB’s market area, have contributed to PCCC’s and PCB’s business
success, and they will be of continuing benefit to FCB in its succession to and
continuation of PCB’s business following the Merger; and, for that reason, and
for PCB’s and FCB’s benefit following the Merger, PCB and FCB desire to engage
Consultant’s services as a consultant to FCB for the Term of Engagement
specified below, and to restrict Consultant’s ability to compete against FCB in
certain banking markets during the Term of Engagement; and,

        WHEREAS, if the Merger is completed, Consultant desires to provide
services to FCB on that basis; and,

        WHEREAS, PCB, FCB and Consultant desire to set forth the terms and
conditions of such a consulting engagement now in a written agreement and, for
that purpose, PCB, FCB and Consultant have agreed to enter into this Agreement
with the intent that this Agreement be binding on and inure to the benefit of
PCB as well as its successors in interest, including FCB following the Merger;
and,

        WHEREAS, PCB, FCB and Consultant have agreed that, if the Merger does
not become effective on or before the date specified herein, then this Agreement
shall terminate and be of no further force and effect.

        NOW, THEREFORE, in consideration of the premises and mutual promises,
covenants and conditions hereinafter set forth, and for other good and valuable
considerations, the receipt and sufficiency of which hereby are acknowledged,
PCB, FCB and Consultant hereby agree as follows:

        1.     Engagement.   PCB and FCB agree to engage Consultant, and
Consultant accepts engagement with them, upon the terms and conditions stated
herein. Beginning on the effective date of the Merger (the “Merger Date”), and
for and in consideration of the payments provided for in Paragraph 3 below,
Consultant will serve as a consultant to FCB, as successor in interest to PCB,
and (i) provide such assistance and advice to FCB as it may reasonably request
from time to time regarding matters involving the former customers and employees
of PCB and other matters relating to the former operations

--------------------------------------------------------------------------------

of PCB and the transition of control over such operations to FCB, (ii) engage in
business development activities on FCB’s behalf in the former market areas of
PCB, and advise on and assist FCB in the promotion of its business in those
market areas, all as FCB shall reasonably request from time to time, and
(iii) advise and consult with the Bank regarding such other business matters
within Consultant’s experience and expertise as FCB shall reasonably request
from time to time.

        Notwithstanding anything contained in this Agreement to the contrary,
Consultant’s services shall be limited to those of an independent contractor,
shall not be on a day-to-day regularly scheduled operational basis, and shall be
provided only when Consultant is reasonably available, and the monthly payments
provided for in Paragraph 3 will be payable to Consultant each month whether or
not FCB requests or utilizes Consultant’s services during that month. FCB shall
make available to Consultant such office space and equipment and administrative
or secretarial assistance as are reasonably necessary for Consultant to carry
out his obligations under this Agreement.

        2.     Term. Unless sooner terminated as provided in this Agreement, the
term of Consultant’s consulting engagement under this Agreement (the “Term of
Engagement”) shall be for a period commencing on the Merger Date and terminating
at the close of business on the second anniversary date of the Merger Date (the
“Expiration Date”).

        Notwithstanding anything herein to the contrary, neither party hereto
shall have any obligation to provide any services or to make any payments
hereunder unless and until the Merger shall become effective. In the event that
the Merger does not become effective on or before September 30, 2005, then,
without action on the part of PCB, FCB or Consultant, this Agreement
automatically shall terminate and be of no further force or effect, and neither
party shall have any further rights or obligations hereunder.

        3.     Payments. In consideration of Consultant’s services rendered
under Paragraph 1, and his agreements under Paragraph 7, of this Agreement, FCB
will make cash payments to Consultant as described below.

                 (a)     Lump Sum Payment. Within ten business days following
the Merger Date, and in lieu of payments hereunder throughout the entire term of
Consultant’s agreements hereunder, FCB will pay to Consultant, in cash, the sum
of ONE HUNDRED FORTY-FIVE THOUSAND AND NO/100s DOLLARS ($145,000.00).

                 (b)     Monthly Payments. During the Term of Engagement, FCB
shall pay to Consultant, in cash, the sum of TWENTY THOUSAND EIGHT HUNDRED
THIRTY-THREE AND 33/100s DOLLARS ($20,833.33) per month for twenty-four months.
Monthly payments shall be payable on the last day of each calendar month,
beginning with the calendar month following the month during which the Merger
Date occurs.

        In addition to payments under this Agreement as described above, during
the Term of Engagement FCB shall reimburse Consultant for reasonable business
expenses incurred by Consultant in performance of Consultant’s services
hereunder; provided, however, that Consultant shall, as a condition of
reimbursement, incur such expenses and submit verification of the nature and
amount of such expenses in accordance with reimbursement policies from time to
time adopted by FCB and in sufficient detail to comply with rules and
regulations promulgated by the Internal Revenue Service.

        4.     Service as a Director. If requested by FCB and/or its parent
company, First Citizens Bancorporation, Inc. (“Bancorp”), and subject to his
nomination and election in accordance with FCB’s and Bancorp’s Bylaws and South
Carolina law, during the Term of Engagement Consultant agrees to serve as a
member of either or both of their Boards of Directors. Consultant agrees that he
will not


2

--------------------------------------------------------------------------------

receive any additional compensation (including any fees otherwise paid by FCB or
Bancorp to their directors) over and above the payments described above for his
service as a member of their Boards or Committee’s of their Boards.


    5.        BENEFITS; INCOME TAXES.

                (a)     Benefit Plans. As an independent contractor and not an
employee of FCB, during the Term of Engagement Consultant shall not be eligible
to participate in any employee benefit plans or programs maintained by FCB for
it employees.

                 (b)     Taxes; Withholding. All cash or other compensation
payable or provided to Consultant under this Agreement shall be subject to any
and all applicable taxes, deductions or assessments as are required by law, and
Consultant shall be solely responsible for any income and other taxes owed on
account of his receipt of all payments under this Agreement. However, to the
extent that FCB reasonably believes itself obligated to do so, FCB may withhold
any such taxes from any payments owed to Consultant hereunder. If the amount of
any such taxes that FCB believes itself required to withhold and transmit to any
governmental or taxing authority exceeds the amount of any payments then due and
payable to Consultant and from which such withholding may be made, then FCB may
require that Consultant pay to it the full amount of any such taxes then due
and, if Consultant shall fail to make such payment, FCB may itself advance and
pay the amount of those taxes and recover any such payments by offset against
future payments due under this Agreement.

        6.     Standards of Performance and Conduct. During the Term of
Engagement, Consultant faithfully and diligently shall discharge his obligations
under this Agreement and perform his duties in a manner which is reasonably
competent and satisfactory to FCB, and he shall make a reasonable effort in good
faith to implement FCB’s policies and procedures in effect and as established
from time to time by FCB.

        In the execution of his consulting duties under this Agreement, and, if
he serves as a director of FCB or Bancorp, then in the course of such service,
Consultant shall, at all times and in all material respects, comply with any
codes or standards of conduct or ethics policies of FCB that apply to him as in
effect as of the Effective Date or as may be adopted, amended or supplemented
from time to time subsequent thereto (the “Code of Conduct”), and with all
federal and state statutes, and all rules, regulations, administrative orders,
statements of policy, and other pronouncements or standards promulgated
thereunder, which are applicable to FCB and its business, and operations.


        7.     NONCOMPETITION; NONSOLICITATION; CONFIDENTIALITY.

                (a)     General. Consultant hereby acknowledges and agrees that
(i) PCCC and PCB have made a significant investment in the development of their
business in the geographic area identified below as the “Relevant Market” and
that, by virtue of FCB’s acquisition of PCCC and PCB, FCB will acquire a
valuable economic interest in PCCC’s and PCB’s business in the Relevant Market
which it is entitled to protect; (ii) in the course of his past service on
behalf of PCCC and PCB, Consultant has substantial knowledge of and familiarity
with PCB’s customers and its dealings with them, and other information
concerning PCB’s businesses, all of which constitute valuable assets and
information that currently is proprietary to PCB and that FCB will acquire upon
consummation of the Merger; and (iii) in order to assure FCB the benefit of its
acquisition of, and to protect its interest in, PCCC’s and PCB’s businesses, it
is reasonable and necessary to place certain restrictions on Consultant’s
ability to compete against FCB and on his disclosure of information about FCB’s,
PCCC’s and PCB’s businesses and customers. For that purpose, and in
consideration of the mutual agreements contained herein and the payments
described in Paragraph 3 above, Consultant covenants and agrees as provided
below.


3

--------------------------------------------------------------------------------

                (b)     Definitions. For purposes of this Paragraph 7, the
following terms shall have the meanings set forth below:

                                             Compete.   The term “Compete”
means: (i) acting as a consultant, officer, director, advisory director,
independent contractor, employee, organizer or sponsor of any Financial
Institution that has, or will have, its main or principal office in the Relevant
Market (as defined below), or, in acting in any such capacity with any other
Financial Institution, to maintain an office or be employed at or assigned to or
to have any direct involvement in the management, supervision, business,
marketing activities, or solicitation of business for or operation of any office
of such Financial Institution located in the Relevant Market; or (ii) directly
or indirectly communicating to any Financial Institution the names or addresses
of or any financial information concerning any Person who was a Customer of PCB
on the date of the Merger.

                                              Confidential Information.  The
term "Confidential Information" means any and all information, including but not
limited to figures, projections, estimates, lists, files, records, documents,
manuals or other such materials or information (including any files, data or
information maintained electronically, on microfiche or otherwise) relating to
Customers, or relating to PCCC, PCB or FCB and their respective lending, deposit
and trust operations and related businesses, regulatory examinations, financing
sources, financial results and condition, Customers (including lists of
Customers and former customers and information regarding their dealings with PCB
or FCB), prospective Customers, contemplated acquisitions (whether of business
or assets), ideas, methods, marketing investigations, surveys, research,
policies and procedures, computer systems and software, shareholders,
Consultants, officers and directors, which is or has been disclosed to
Consultant or of which Consultant became aware as a consequence of or through
Consultant’s relationship to with PCCC, PCB or FCB and which has value to FCB
and is not generally known to its competitors. Confidential Information shall
not include any data or information that has been voluntarily disclosed to the
public by FCB (except where such public disclosure has been made by Consultant
without authorization) or that has been independently developed and disclosed by
others, or that otherwise enters the public domain through lawful means.

                                              Customer.   The term “Customer ”
means any Person residing or located within the Relevant Market with or to whom
PCB has a depository or loan relationship or is providing any service or product
on the Merger Date, and/or with or to whom FCB has a depository or loan
relationship or is providing any service or product at any time after the Merger
Date.

                                              Financial Institution.  The term
"Financial Institution" means (i) any federal or state chartered bank, savings
bank, savings and loan association, or credit union (a “Depository
Institution”), (ii) any holding company for, or corporation that owns or
controls, any Depository Institution (a “Holding Company”), (iii) any direct or
indirect subsidiary, service corporation or affiliate of any Depository
Institution or Holding Company, or any entity controlled in any way by any
Depository Institution or Holding Company, or (iv) any other Person engaged in
the business of making loans of any type, soliciting or taking deposits, or
providing any other service or product that is provided by FCB or one of its
affiliated corporations.

                                              Person.   The term “Person” means
any natural person or any corporation, partnership, proprietorship, joint
venture, limited liability company, trust, estate, governmental agency or
instrumentality, unincorporated association, or other entity.

                                              Relevant Market.  The term
"Relevant Market" means Aiken County and Edgefield County, South Carolina, and
Richmond County and Columbia County, Georgia.


4

--------------------------------------------------------------------------------

                                              Restriction Period.  The term
"Restriction Period" means the period beginning on the Merger Date and ending at
the close of FCB’s business on the fifth anniversary of the Merger Date.

                (c)     Covenant Not to Compete. Consultant agrees that, during
the Restriction Period, and in consideration of the payments described in
Paragraph 3 above, Consultant shall not Compete with FCB.

               (d)     Covenant Not to Solicit Customers. Consultant agrees
that, during the Restriction Period, and in consideration of the payments
described in Paragraph 3 above, Consultant shall not directly or indirectly
solicit any Customer become a depositor in or a borrower from any Financial
Institution, to obtain any other service or product from any Financial
Institution, or to change any depository, loan, and/or other banking
relationship of the Customer to any Financial Institution, other than FCB.

                (e)     Covenant Not to Solicit Employees. During the
Restriction Period, and in consideration of the payments described in Paragraph
3 above, Consultant shall not, directly or indirectly, on his own behalf or on
behalf of others, solicit, recruit or hire away or attempt to solicit, recruit
or hire away, to another person or entity providing products or services
competitive with the business of FCB, any full-time, part-time or temporary
employee of FCB or its affiliates, whether or not such employees are subject to
an employment agreement with FCB.

                (f)     Covenant of Confidentiality. In consideration of the
payments described in Paragraph 3 above, Consultant covenants and agrees that
all Confidential Information shall be considered and kept as the confidential,
private and proprietary records and information of FCB, and except as shall be
required in the course of the performance by Consultant of his duties on behalf
of FCB or otherwise pursuant to the direct, written authorization of FCB,
Consultant, will not at any time (whether during the Term of Engagement or
following the expiration or termination thereof): divulge any such Confidential
Information to any other Person; remove any such Confidential Information in
written or other recorded form from FCB’s premises; or make any use of any
Confidential Information for his own purposes or for the benefit of any Person
other than FCB. The above obligations of confidentiality shall not prohibit the
disclosure of any such Confidential Information by Consultant to Consultant’s
attorneys (if each such attorney is advised of the existence of this agreement),
or to the extent such disclosure is required by subpoena or order of a court or
regulatory authority of competent jurisdiction, or to the extent that, in the
reasonable opinion of legal counsel to Consultant (which opinion, unless
otherwise prohibited by law, shall be delivered in writing to FCB as far in
advance as practicable prior to such disclosure), disclosure otherwise is
required by law.

                (g)     Reasonableness of Restrictions. If any of the
restrictions set forth in this Paragraph 7 shall be declared invalid for any
reason whatsoever by a court of competent jurisdiction, the validity and
enforceability of the remainder of such restrictions shall not thereby be
adversely affected. Consultant acknowledges that PCCC and PCB have a substantial
presence in the Relevant Market, that FCB, through its merger with PCCC and PCB
will acquire a legitimate economic interest of PCCC and PCB in the Relevant
Market which this Paragraph 7 specifically is intended to protect, and that the
Relevant Market and Restriction Period are limited in scope to the geographic
territory and period of time reasonably necessary to protect FCB’s economic
interest and otherwise are reasonable and proper. In the event the Restriction
Period or any other such time limitation is deemed to be unreasonable by a court
of competent jurisdiction, Consultant hereby agrees to submit to such reduction
of the Restriction Period as the court shall deem reasonable. In the event the
Relevant Market is deemed by a court of competent jurisdiction to be
unreasonable, Consultant hereby agrees that the Relevant Market shall be reduced
by excluding any separately identifiable and geographically severable area
necessary to make the remaining


5

--------------------------------------------------------------------------------

geographic restriction reasonable, but this Paragraph 7 shall be enforced as to
all other areas included in the Relevant Market which are not so excluded.

                (h)     Remedies for Breach. Consultant understands and
acknowledges that his breach or violation of any of the covenants contained in
Paragraphs 7(c), 7(d), 7(e) and 7(f) shall be deemed a material breach of this
Agreement and will cause substantial, immediate and irreparable injury to FCB,
and that FCB will have no adequate remedy at law for such breach or violation.
In the event of Consultant’s actual or threatened breach or violation of the
covenants contained in either such Paragraph, in addition to withholding
payments hereunder while any such breach shall continue, FCB shall be entitled
to bring a civil action seeking, and, upon a finding by a court of competent
jurisdiction that it appears likely that Consultant has breached or threatens to
breach any of these covenants, shall be entitled to, an injunction restraining
Consultant from violating or continuing to violate such covenant or from any
threatened violation thereof, or for any other legal or equitable relief
relating to the breach or violation of such covenant. Consultant agrees that, if
FCB institutes any action or proceeding against Consultant seeking to enforce
any of such covenants or to recover other relief relating to an actual or
threatened breach or violation of any of such covenants, Consultant shall be
deemed to have waived the claim or defense that FCB has an adequate remedy at
law and shall not urge in any such action or proceeding the claim or defense
that such a remedy at law exists. However, the exercise by FCB of any such
right, remedy, power or privilege shall not preclude FCB or its successors or
assigns from pursuing any other remedy or exercising any other right, power or
privilege available to it for any such breach or violation, whether at law or in
equity, including the recovery of damages, all of which shall be cumulative and
in addition to all other rights, remedies, powers or privileges of FCB.

                          Notwithstanding any provision in this Agreement to the
contrary, Consultant agrees that the provisions of Paragraphs 7(c), 7(d), 7(e)
and 7(f) above and the remedies provided in this Paragraph 7(h) for a breach by
Consultant shall be in addition to, and shall not be deemed to supersede or to
otherwise restrict, limit or impair the rights of FCB under any state or federal
law or regulation dealing with or providing a remedy for the wrongful
disclosure, misuse or misappropriation of trade secrets or other proprietary or
confidential information.

                          Consultant’s obligations under this Paragraph 7 shall
terminate upon a default by FCB in making the payments described in Paragraph 3
above. However, notwithstanding any provision of this Agreement to the contrary,
in the event any payment required under Paragraph 3 is not made by FCB by the
due date for that payment, FCB shall not be considered to be in default with
respect to that payment for purposes of this Paragraph 7 unless it shall fail to
make that payment within ten business days after its receipt of written notice
from Consultant that the payment has not been made.


        8.     PAYMENTS FOLLOWING DEATH OF CONSULTANT.

                (a)     Continuation of Payments. In the event that Consultant
dies following the Merger Date and prior to his receipt of all payments called
for under Paragraph 3 above, then, to the extent that any such payments have not
previously been made to Consultant, FCB will pay those payments, as and when due
hereunder, to such individual or individuals as Consultant shall have designated
in writing as his beneficiary(ies) as provided below or, in the absence of such
designation, to Consultant’s estate, as applicable. Those payments shall be
payable as they become due without deductions and the recipient shall be solely
responsible for the payment of all income and other taxes and assessments, if
any, applicable on those payments.

                (b)     Designation of Beneficiary(ies).In order to designate
one or more beneficiaries as described in Paragraph 8(a) above, Consultant shall
file a written designation with FCB in the form specified by FCB. Each such
designation shall specify, by name(s), the person(s) to whom any amounts payable
under this Agreement shall be paid following Consultant’s death. From time to
time, Consultant may change or


6

--------------------------------------------------------------------------------

revoke a beneficiary designation without the consent of the beneficiary(ies) by
filing a new beneficiary designation form with FCB, and the filing of a new
designation form automatically shall revoke any and all designation forms
previously filed with FCB. A beneficiary designation form not properly filed
with FCB prior to FCB’s death shall be of no force or effect under this
Agreement.

                          Subject to reasonable restrictions imposed by FCB and
to FCB’s right to refuse to accept such a designation for reasons satisfactory
to it, Consultant may designate more than one beneficiary and/or alternative or
contingent beneficiaries, in which case Consultant’s designation form shall
specify the relative shares and terms and conditions upon which amounts shall be
paid to such multiple or alternative or contingent beneficiaries.

                          If, at the time of Consultant’s death, (i) no
beneficiary designation is on file with FCB, (ii) no beneficiary designated by
Consultant has survived Consultant, or (iii) there are other circumstances not
covered by the beneficiary designation form on file with FCB, then Consultant’s
estate conclusively shall be deemed to be the beneficiary designated to receive
any amounts then remaining payable to Consultant under this Agreement.

                          In making all determinations regarding Consultant’s
beneficiary, the latest designation form filed by Consultant with FCB shall
control, and all changes in circumstances that occur after the filing of that
designation shall be ignored. For example, if Consultant’s spouse is designated
as beneficiary in the latest designation filed by Consultant but, thereafter, is
divorced from Consultant, such designation shall remain valid until and unless
Consultant files a later beneficiary designation form with FCB naming a
different beneficiary.

                          Any check for a payment under this Agreement that is
issued on or before the date of Consultant’s death shall remain payable to
Consultant and shall be handled accordingly, whether or not the check actually
is received by Consultant prior to death. Any check issued after the date of
Consultant’s death shall be the property of Consultant’s beneficiary(ies)
determined in accordance with this Paragraph 8(b).

           9.     Additional Regulatory Requirements. Notwithstanding anything
contained in this Agreement to the contrary, it is understood and agreed that
FCB (or any of its successors in interest) shall not be required to make any
payment or take any action under this Agreement if, in the written opinion of
counsel to FCB, such payment or action: (a) would be prohibited by or would
violate any provision of state or federal law applicable to FCB, including
without limitation the Federal Deposit Insurance Act, as now in effect or
hereafter amended, (b) would be prohibited by or would violate any applicable
rules, regulations, orders or statements of policy, whether now existing or
hereafter promulgated, of any Regulatory Authority, or (c) otherwise would be
prohibited by any Regulatory Authority.


        10.    SUCCESSORS AND ASSIGNS.

                 (a)     This Agreement shall inure to the benefit of and be
binding upon FCB as successor of PCCC and PCB by virtue of the Merger.

                 (b)      This Agreement pertains to the unique and personal
skills of Consultant. Therefore, Consultant shall be precluded from assigning or
delegating his rights or duties hereunder.

        11.    Modification; Waiver; Amendments. Any term or condition of this
Agreement may be waived, either in whole or in part, at any time by the party
which is entitled to the benefits thereof; provided, however, that no waiver of
any term or condition of this Agreement by any party shall be effective unless
such waiver is in writing and signed by the waiving party. No waiver by either
party hereto, at any time, of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or


7

--------------------------------------------------------------------------------

dissimilar provisions or conditions at the same or at any prior or subsequent
time. No failure or delay of any party to exercise any power, or to insist upon
a strict compliance by any other party of any obligation, and no custom or
practice at variance with any terms hereof, shall constitute a waiver of the
right of any party to demand full and complete compliance with such terms. This
Agreement may be amended, modified or supplemented only by an agreement in
writing executed in the same manner as this Agreement.

        12.    Applicable Law. The parties hereto agree that without regard to
principles of conflicts of laws, the internal laws of the State of South
Carolina shall govern and control the validity, interpretation, performance, and
enforcement of this Agreement, except to the extent that federal law shall be
deemed to apply. Any suit or action relating to this Agreement shall be
instituted and prosecuted exclusively in the Courts of Richland County, South
Carolina, and each party hereto hereby does waive any right or defense relating
to such jurisdiction and venue.

        13.    Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

        14.    No Set-Off by Consultant. The existence of any claim, demand,
action or cause of action by Consultant against FCB or its parent or other
affiliated companies, whether based upon this Agreement or otherwise, shall not
constitute a defense to the enforcement by FCB of any of its rights hereunder.

        15.    Delivery of Property upon Request or Termination. Upon request by
FCB, and in any event at the end of the Term of Engagement, Consultant will
promptly deliver to FCB all property belonging to FCB or its parent or other
affiliated companies, including without limitation all Protected Information,
then in his possession or control.

        16.    Headings. The section and paragraph headings and captions in this
Agreement have been inserted for convenience of reference only and shall not
affect in any way the meaning or interpretation of any provisions of this
Agreement.

        17.    Notices. Except as otherwise may be provided herein, all notices,
claims, certificates, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given when hand
delivered or sent by facsimile transmission by one party to the other, or when
deposited by one party with the United States Postal Service, postage prepaid;
and, if directed to PCB or FCB, delivered or addressed to its Chief Financial
Officer at its principal executive offices, and if to Consultant, delivered or
addressed to him at his address in PCB and FCB’s records or at such other
address as he shall specify from time to time in a notice given to PCB and FCB
as provided above.

        18.    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed an original
instrument, but all such counterparts together shall constitute but one
agreement.

        19.    Entire Agreement. This Agreement (including all schedules,
exhibits, and other documents attached hereto, and all documents incorporated
herein by reference) contains the entire agreement of the parties with respect
to the transactions described herein and supersedes any and all other oral or
written agreement(s) heretofore made, and there are no representations or
inducements by or to, or any agreements, promises, warranties, covenants or
undertakings among, any of the parties hereto that are not expressly set forth
in this Agreement.


8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, PCB has caused this Agreement to be executed by its
duly authorized officer in pursuance of authority duly given by its Board of
Directors, and Consultant has set hereunto his hand and adopted as his seal the
typewritten word “SEAL” appearing beside his name, all as of the day and year
first above written.

      PEOPLE'S COMMUNITY BANK                  OF SOUTH CAROLINA         
By:  /s/ Thomas H. Lyles                                                    
Attested:      Its:  President & Chief Operating
Officer                            /s/ Jean
Covington                                     
Chief Financial Officer      FIRST CITIZENS BANK                AND TRUST
COMPANY, INC.           By:  /s/ Jim B.
Apple                                                             Attested:     
Its:  Chairman and Chief Executive Officer                         /s/ Kimberly
R. Jordan                                
Assist. Secretary        CONSULTANT:            /s/ Tommy B.
Wessinger                                    (SEAL)       Tommy B. Wessinger  








9